Citation Nr: 1530731	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-47 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2014 the Board granted service connection for an acquired psychiatric disorder, and denied increased disability ratings for radiculopathy of the left lower extremity, sciatic nerve, radiculopathy of the left lower extremity, anterior crural nerve, and radiculopathy of the right lower extremity, sciatic and cutaneous nerves, all rated as 10 percent disabling.  The Board also remanded the claim for entitlement to TDIU.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the July 2014 remand, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, via his representative, that a withdrawal of the appeal all issues with the exception of entitlement to TDIU is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a January 27, 2015, correspondence noting that in light of the recent award for service connection for an acquired psychiatric disorder, the Veteran was "satisfied with all issues on appeal except for the issue of individual unemployability."  This statement indicates an intent to withdraw all pending appeals (including the pending claim for service connection for PTSD).  As the Veteran has withdrawn this appeal with respect to the claim for service connection for PTSD, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is denied.



REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id. 

Pursuant to the July 2014 Board decision, as to the issue of entitlement to a TDIU, on remand the RO was to 1) obtain and associate with the record the Veteran's entire Vocational Rehabilitation file; 2) contact the Veteran and request that he submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, identifying any employers after 2004 and obtain all identified records; 3) schedule the Veteran for a VA examination with an appropriate examiner to determine the impact of his service-connected disabilities on his unemployability; and 4) issue a SSOC if entitlement to a TDIU was denied.

The record reflects that in a November 2014 rating decision the RO assigned a 50 percent disability rating for an acquired psychiatric disorder.  Email communication of August 2014 shows that the Veteran's Vocational and Rehabilitation file was requested and the RO was informed it no longer existed.  The Veteran was also contacted and asked to submit a completed VA Form 21-8940.  He submitted a VA Form 21-8940 in August 2014.  He also submitted a completed VA Form 21-4192, Request for Employment Information, in August 2014.

However, while the Veteran was afforded a VA back examination in September 2014 addressing the severity of his service connected back disability, the Board observes that the most recent VA examination addressing the severity of his acquired psychiatric disorder is nearly four years old.  The Board is of the opinion that further development is required to ascertain the impact that the Veteran's psychiatric disability, combined with his service-connected back and associated neurological disabilities, have on his ability to obtain and maintain gainful employment.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private and/or VA treatment records for his service-connected disabilities.  Thereafter, make appropriate efforts to obtain any records identified by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's acquired psychiatric disorder and the occupational impairment associated with this disability.  The examiner should describe in detail the frequency and severity of the Veteran's symptoms and any occupational impairment associated with the Veteran's psychiatric disorder.  

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.
 
2.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a TDIU. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


